Citation Nr: 1127617	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  09-38 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for major depressive disorder, with alcohol dependence, prior to July 9, 2010.

2.  Entitlement to a disability rating in excess of 70 percent for major depressive disorder, with alcohol dependence, from July 9, 2010.

3.  Entitlement to a disability rating in excess of 40 percent for chronic low back strain.

4.  Entitlement to a disability rating in excess of 20 percent for radiculopathy of the right lower extremity.

5.  Entitlement to a disability rating in excess of 10 percent for chronic dislocation of the left shoulder and status post capsulorrhaphy.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel
INTRODUCTION

The Veteran served on active duty from October 1987 to February 1996.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

While the Veteran was previously represented by Disabled American Veterans, he submitted a signed, written statement in December 2010, wherein he indicated that he wished to remove Disabled American Veterans as his representative and would proceed to represent himself.

The issues of entitlement to a disability rating in excess of 50 percent prior to July 9, 2010, and 70 percent thereafter for major depressive disorder with alcohol dependence, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's low back strain is characterized by movement of the thoracolumbar spine, with no evidence of ankylosis, disc disease, or associated neurological abnormalities other than radiculopathy of the right lower extremity.

2.  The Veteran's radiculopathy of the right lower extremity is characterized by complaints of pain, numbness, paresthesias, and weakness, with evidence of decreased but present sensation below the Veteran's right knee, decreased deep tendon reflexes in the right ankle, normal muscle tone, and the absence of atrophy.

3.  The Veteran's left shoulder disability is characterized by the absence of dislocations and instability, with the Veteran always maintaining the ability to raise his left arm to at least 98 degrees from his side, even when considering additional functional impairment during flare-ups or due to pain.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent for chronic low back strain have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010).

2.  The criteria for a disability rating in excess of 20 percent for radiculopathy of the right lower extremity have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010).

3.  The criteria for a disability rating in excess of 10 percent for chronic dislocation of the left shoulder and status post capsulorrhaphy have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5203 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, notice compliant with the provisions of the VCAA was provided in August 2008, prior to the initial adjudication of the Veteran's claims in December 2008.

Next, VA has a duty to assist the Veteran in the development of the claims.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  VA treatment records have been obtained.  Furthermore, the Veteran was afforded VA examinations in October 2008 and July 2010, in which the examiners took down the Veteran's history, considered lay evidence, conducted testing, and reached conclusions based on their examinations that were consistent with the record.  The examinations are found to be adequate.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's written statements are of record.  No available outstanding evidence has been identified.  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Low Back Strain

The Veteran's low back strain is rated 40 percent disabled under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010).  Under Diagnostic Code 5237, lumbosacral or cervical strain is rated under the General Rating Formula for Diseases and Injuries of the Spine.  Under those criteria, a 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Note 1 to the General Rating Formula for Diseases and Injuries of the Spine indicates that any associated objective neurologic abnormalities are to be evaluated separately, under an appropriate diagnostic code.

In October 2008, the Veteran underwent VA examination.  He complained of pain in his lower back at 6 or 7 out of 10.  It was dull and radiated down his right foot to his toes.  On examination, the Veteran was wearing a corset.  Range of motion testing shows the Veteran could perform all motions of the thoracolumbar spine.  These motions all caused pain in the right paraspinal area and increased leg pain.  Palpation revealed tenderness along his right paraspinal muscle.  The diagnosis was chronic low back strain.

In July 2010, the Veteran underwent VA examination.  He complained of chronic low back pain that waxed and waned.  He sometimes took Percocet or muscle relaxants for pain.  He experienced severe weekly flare-ups that lasted for hours.  He reported fatigue, decreased motion, stiffness, weakness, spasm, and constant spine pain.  The Veteran reported four weeks of incapacitation that were not prescribed by a physician.  On examination, gait was normal.  The Veteran had range of motion of his spine.  X-rays revealed a normal lumbar spine.  The diagnosis was chronic low back pain and chronic low back strain.

Based on the evidence of record, the Board finds that a disability rating in excess of 40 percent for chronic low back strain is not warranted.  Specifically, under the General Rating Formula for Diseases and Injuries of the Spine, the Veteran's disability does not warrant a rating in excess of 40 percent because there is no evidence that he has demonstrated ankylosis of any portion of his spine.  All evidence of record shows that the Veteran was always able to move every portion of his spine, and there has been no allegation or diagnosis of ankylosis.  As such, the criteria for a disability rating in excess of 40 percent, under the General Rating Formula for Diseases and Injuries of the Spine are not met.  Furthermore, it is directed under this formula that any associated objective neurologic abnormalities are to be rated separately under the appropriate diagnostic code.  The evidence shows that the Veteran had radiculopathy of the right lower extremity, which is already separately rated and will be addressed below.  There are no other associated objective neurologic abnormalities shown by either the medical or lay evidence of record.

Furthermore, the Veteran has not been diagnosed as having intervertebral disc syndrome or any kind of disc disease of his thoracolumbar spine.  He has always been diagnosed as having chronic low back strain.  X-rays revealed a normal lumbar spine with no evidence of arthritis.  As such, a rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted.  As such, the Board concludes that a rating in excess of 40 percent for chronic low back strain cannot be granted.

Right Lower Extremity

Radiculopathy of the right lower extremity is rated 20 percent disabled under the criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8250 (2010).  Under that diagnostic code, paralysis of the sciatic nerve, which is incomplete and moderate is rated 20 percent disabled.  Paralysis of the sciatic nerve, which is incomplete and moderately severe is rated 40 percent disabled, and paralysis of the sciatic nerve, which is incomplete and severe, with marked muscular atrophy is rated 60 percent disabled.  Complete paralysis of the sciatic nerve, where the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost, warrants an 80 percent rating.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  38 C.F.R. § 4.124(a).

In October 2008, the Veteran underwent VA examination.  He complained of pain in his lower back that radiated down his right foot to his toes.  The radiation was always present.  It did not radiate to his left foot, and the Veteran denied any leg weakness.  On examination, range of motion caused pain in the leg.  With regard to sensation, he had decreased but present light touch in the right leg below his knee and normal light touch above his knee.  Deep tendon reflexes were 2+ on the left and 2+ on the right knee and 1+ on the right ankle.  Toe proprioception was intact.  Babinski response was negative, and the Veteran could go up and down on his toes five times.  Straight leg raise was negative for reproduction of leg pain bilaterally.  Gait was slow and mildly antalgic.  The Veteran appeared to bear weight bilaterally.  The diagnosis was radiation to the right lower extremity.

In July 2010, the Veteran underwent VA examination.  The Veteran reported numbness, paresthesias, and leg or foot weakness.  He had numbness and radiation of his pain to the right buttocks and lower calf.  Sensory examination of the lower extremities showed that vibration, position sense, pain or pinprick, and light touch were normal.  There were no dysesthesias.  Motor examination was normal with normal muscle tone and no atrophy.

Based on the evidence of record, the Board finds that a disability rating in excess of 20 percent is not warranted for radiculopathy of the right lower extremity.  Specifically, none of the evidence of record suggests that the Veteran's radiculopathy results in incomplete paralysis of the sciatic nerve that is moderately severe.  Certainly, the Veteran has described constant radiating pain, numbness, paresthesias, and weakness.  However, the objective manifestations of the right leg radiculopathy are no more than moderate in nature.  The Board notes that the July 2010 VA examination report shows that there were no objective manifestations of the Veteran's radiculopathy, as sensory and motor examination were completely normal.  That examination report also shows that the Veteran had normal muscle tone, and there was no atrophy.  For radiculopathy that is wholly sensory, the disability is to be considered no more than moderately disabling.  38 C.F.R. § 4.124(a).

However, the Board also notes that the October 2008 VA examination report shows some objective manifestations of the Veteran's radiculopathy.  Specifically, sensation was decreased but present to light touch in the right leg below the knee.  Above the knee, sensation was normal.  Furthermore, deep tendon reflexes were normal in the right knee but decreased in the right ankle, when compared to the left knee and ankle.  All other testing was negative.

The Board finds that these symptoms and findings correspond to moderate, incomplete paralysis of the sciatic nerve and no more.  While the Veteran demonstrated some decreased sensation of right leg below the knee and deep tendon reflexes that were slightly decreased at the ankle, compared to the left, the Board finds that this represents no more than moderate, incomplete paralysis of the sciatic nerve, resulting in radiculopathy of the right lower extremity.  The other evidence of record revealed no objective manifestations of right lower extremity radiculopathy.  Therefore, the Board concludes that a rating in excess of 20 percent for this disability must be denied.

Left Shoulder

The Veteran's chronic dislocation of the left shoulder and status post capsulorrhaphy is rated 10 percent disabled under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5203 (2010), for impairment of the clavicle or scapula.  Under those criteria, malunion of the clavicle or scapula is rated 10 percent disabled.  Nonunion of the clavicle or scapula, without loose movement is rated 10 percent disabled, and with loose movement is rated 20 percent disabled.  Dislocation of the clavicle or scapula is rated 20 percent disabled.  It is also noted that the disability may be rated on impairment of function of the contiguous joint.  It is noted that the ratings under Diagnostic Code 5203 are identical for the major and minor arms.

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, weakness, and excess fatigability must be considered when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The Court held in DeLuca v. Brown, 8 Vet. App. 202 (1995), that all complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 4.59 (which requires consideration of painful motion with any form of arthritis), the Veteran's complaints of pain have been considered in the Board's review of the diagnostic codes for limitation of motion.

A February 2008 VA outpatient treatment record shows that the Veteran complained of occasional left shoulder pain that occurred every few months for a couple of days at a time.  This occurred more often in the winter.  It was usually more painful in overhead positions.  He had been prescribed medication, which did not help.  He had no therapy exercises yet.  He had no dislocations or feelings of instability since his surgery.  On evaluation, the left shoulder had no tenderness to palpation throughout.  There was positive impingement, negative Hawkins, negative cross body, and negative Speeds, O'Briens, and Yergasons.  He had excellent strength and a normal lift-off test.  There was a negative apprehension test and sulcus sign.  Load-shift was very stable to anterior, posterior, and inferior stresses.  X-rays revealed a fairly normal appearing shoulder with three suture anchors in place.  The shoulder was well-located, with perhaps some degenerative joint disease at the inferior glenoid.  The assessment was left shoulder impingement, status post left Bankart.  He was doing well with no instability.

In October 2008, the Veteran underwent VA examination.  He had his surgery on the left shoulder in 1991.  He had no dislocations or feelings of instability since then.  He has pain on shoulder motion but denied any locking.  He had flare-ups now and then and could not be more specific about them.  He had difficultly putting on his shirt.  He had trouble at work as a correctional officer doing pat-downs.  On examination, abduction was from 0 to 120 degrees, flexion was from 0 to 110 degrees, extension was from 0 to 20 degrees, internal rotation was from 0 to 40 degrees, and external rotation was from 0 to 40 degrees.  All ranges of motion produced pain in the left anterior shoulder.  Strength was great.  The Veteran had grade 5- abduction with pain on inspection.  He had some posterior deltoid atrophy and drop arm test was negative.  The diagnosis was shoulder dislocation in 1987, status post left Bankart repair in 1991 for chronic shoulder instability.

In July 2010, the Veteran underwent VA examination.  He complained of nearly chronic shoulder pain.  He maintained full range of motion, but this was with significant pain.  He took pain medication with good relief.  His right hand was dominant.  The Veteran denied giving way or instability of his left shoulder.  He did complain of pain, stiffness, weakness, decreased speed, and incoordination.  There was tenderness of the joint.  He had weekly moderate flare-ups that lasted from one to two days.  The Veteran stated that, during flare-ups, overhead lifting was limited to 110 degrees, he could not swim, he could not lift away from his body, and he could not lift more than 25 pounds comfortably.  

On examination, there was crepitus, tenderness, pain at rest, weakness, abnormal motion, and guarding of movement.  Range of motion was flexion to 140 degrees, abduction to 128 degrees, internal rotation to 30 degrees, and external rotation to 70 degrees.  There was objective evidence of pain and limitations following repetitive motion.  Range of motion after repetitive motions was flexion to 135 degrees and external rotation to 60 degrees.  There was no joint ankylosis.  The Veteran had a history of frequent shoulder dislocations.  Guarding motions were now present but likely due to pain and tightened capsule and perhaps residuals of prior old dislocations.  For all ranges of motion, pain was present for the last 30 degrees.  Trapezius spasm was developing during internal and external range of motion testing.  X-rays revealed postsurgical changes and mild inferior glenohumeral joint space narrowing.  The diagnosis was left shoulder, history of chronic dislocation, status post capsulorrhaphy with impingement, reduced range of motion, and tendonosis.

The Board finds that, based upon the evidence of record, the Veteran's chronic dislocation of the left shoulder and status post capsulorrhaphy does not warrant an increased disability rating under the criteria of Diagnostic Code 5203.  Specifically, there is no evidence that the Veteran had nonunion of the clavicle or scapula with loose movement or dislocation of the clavicle or scapula.  In fact, all of the evidence of record shows that the Veteran has had no dislocation of his left shoulder since his surgery in 1991.  He also denied any symptoms of instability.  As such, an increased disability rating under the criteria of Diagnostic Code 5203 is not warranted.  However, Diagnostic Code 5203 also states that the disability may be rated on impairment of function of the contiguous joint.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2010) for the minor arm, limitation of motion of the arm to shoulder level or to midway between the side and the shoulder warrants a 20 percent rating.  A 30 percent rating is warranted for limitation of motion of the arm to 25 degrees from the side.

The evidence shows that the Veteran was able to abduct his left arm to 120 degrees in October 2008 and to 128 degrees in July 2010.  The October 2008 VA examiner did not provide an opinion as to whether or how much motion was lost during flare-ups or due to pain but did note that all ranges of motion produced pain.  The July 2010 VA examiner opined that the Veteran experienced pain for the last 30 degrees of each motion.  This means that, for abduction, pain began at 98 degrees.  As such, the Board finds that none of the evidence of record establishes that the Veteran could only raise his arm to shoulder level, even when considering functional impairment due to pain or other symptoms during flare-ups.  Hence, a disability rating under Diagnostic Code 5201 is not warranted.  Therefore, the Board concludes that a disability rating in excess of 10 percent for chronic dislocation of the left shoulder must be denied.



Conclusion

The Board has also considered the applicability of other diagnostic codes for rating these disabilities, but finds that no other diagnostic codes provide a basis for higher ratings.  The disabilities also have not been shown to involve any factors that warrant evaluation under any other provision of VA's rating schedule.

The Board further finds there is no evidence of any unusual or exceptional circumstances, such as frequent periods of hospitalization, related to the service-connected disorders discussed above that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  While the Veteran has reported that he has lost up to four weeks of work per year due to a combination of his back and shoulder problems, this loss of work is contemplated in the disability ratings already assigned, and the present service-connected disorders on appeal are adequately rated under the available schedular criteria, and higher ratings are available for additional symptomatology.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Additionally, for all the reasons explained above, the Board finds that there is no basis for a staged rating of the Veteran's disabilities, see Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of higher ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A disability rating in excess of 40 percent for chronic low back strain is denied.

A disability rating in excess of 20 percent for radiculopathy of the right lower extremity is denied.

A disability rating in excess of 10 percent for chronic dislocation of the left shoulder and status post capsulorrhaphy is denied.


REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claims of entitlement to increased disability ratings for his major depressive disorder, with alcohol dependence.

In a December 2008 rating decision, the RO continued the Veteran's 50 percent rating for depressive disorder, not otherwise specified.  Subsequently, a December 2010 rating sheet shows that the Veteran's disability was now referred to as major depressive disorder with alcohol dependence, associated with chronic low back strain, and a 70 percent rating had been assigned from July 9, 2010, the date that the Veteran underwent VA examination.  The supplemental statement of the case that was issued on the same day as the rating sheet shows that the Veteran's diagnosis was now major depression with alcohol dependence, which was described as a progression of the prior diagnosis.  The July 2010 VA examination report shows that the physician opined that it was at least as likely as not that the Veteran's alcohol dependence was aggravated by his major depression.

A January 2008 VA outpatient treatment record shows that the Veteran underwent social work assessment, which was his first visit after his discharge from an inpatient program at the Asheville VA.  It was later indicated in this record that the Veteran's hospitalization had been inpatient treatment for his alcoholism.

Since it has now been established that the Veteran's alcohol dependence is associated with his service-connected major depression, the records of his inpatient treatment for alcohol dependence are pertinent to his claim.  These records have not yet been requested or obtained.  This should be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1.  Request all records pertaining to the Veteran from the Asheville, North Carolina, VA Medical Center, to specifically include records of inpatient treatment that occurred prior to January 2008.

2.  Thereafter, readjudicate the Veteran's claims for disability ratings in excess of 50 percent prior to July 9, 2010, and 70 percent thereafter, for major depressive disorder with alcohol dependence, associated with chronic low back strain.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


